ALBERT V. BRYAN, Senior Circuit Judge,
concurring specially.
I concur in the opinion of the majority because, as it amply demonstrates, the evidence rulings at trial were faulty and necessitated a new trial, and also because the present jurisdictional ruling is permitted by our decision in Vaughan v. Southern Ry. Co., 4 Cir., 542 F.2d 641 (1976). But I have reservations upon the correctness of the denial of jurisdiction. My concern is for the same reasons generally as were urged by Judge Butzner dissenting in Vaughan at 645.